DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-9 drawn to a denitrification system for efficiently removing nitrate in a water body by electrocatalytic hydrogen evolution and catalytic hydrogenation, classified under the group C02F1/4676.
Claims 10-18 drawn to a method of using the denitrification system according to claim 1, classified under the group C02F2101/163.

There are no claims linking inventions I and II.  

Inventions II and I are related as a process and an apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. Inventions I and II are independent or distinct, each from the other because the apparatus of invention I can be used to practice another process that is materially different from the process of invention II. For example, the apparatus of invention I can be used to practice an electrolytic reduction of an entity other than nitrate ions, a process that is materially different from the process of invention II. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention. 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

A telephone call was made to Mr. Tsung Wu, an authorized representative of the applicants on 11/28/2022 to request an oral election to the above restriction requirement. Mr. Tsung Wu orally elected Group I without traverse. 

Specification 

The disclosure is objected to because of the following informalities. Appropriate correction is required. The full form of the abbreviation Ni3S2-NF should be shown when recited first time in the specification.

Claim Objections 

Claims 1 and 2 are objected to because of the following informalities: Appropriate correction is required. 

Regarding claim 1, the full form of the abbreviation Ni3S2-NF should be shown when recited first time in the claims.

Regarding claim 2, in 2 (1), “filtering the first mixture obtain a filtered substance” should be amended to -- filtering the first mixture to obtain a filtered substance --. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, it is unclear in “Ni3S2-NF,” what NF stands for.

Regarding claim 2, in 2 (4), it is unclear under what temperature and time conditions calcining takes place.

Further, it is unclear what the hydrothermal conditions are.

Claims 2-9 are rejected, because they depend from the rejected claim 1

Claims 3-6 are rejected, because they depend from the rejected claim 2.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 102039125 (hereinafter called Liu), in view of Chinese patent application publication no. CN 110129826 (hereinafter called Hu), and US pre-grant patent publication no. US 2020/0270755 (hereinafter called Modestino).

Regarding claims 1 and 2, Liu discloses a denitrification system for efficiently removing nitrate in a water body by electrocatalytic hydrogen evolution and catalytic hydrogenation, comprising a denitrification catalyst dispersed and suspended in an electrolyte solution in an electrolytic cell having a cathode (reads on working electrode) and an anode (reads on counter electrode) (see Abstract, claim 1, and paragraphs 0014, 0015, and 0020). Liu further discloses that the denitrification catalyst has the structure (A-B/AC), wherein “A” comprises a noble metal such as palladium, platinum, gold, rhodium, or ruthenium, and “B” comprises a transition metal such as copper, tin, indium, zinc, or silver supported on an activated carbon (“AC”) surface (see paragraph 0006).Thus Liu teaches a finite number of catalyst configurations having the structure (A-B/AC). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the denitrification system taught by Liu by using PdCu-AC as the denitrification catalyst. "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(E)).

Liu does not explicitly disclose that the  electrolytic cell also comprises a reference electrode, the counter electrode adopts a Pt sheet, and that the working electrode adopts a catalyst Ni3S2-NF (NF is interpreted to mean nickel foam).

Hu is directed to a metal sulfide/metal electric catalyst system so as to improve the electrochemical hydrogen evolution reaction. Hu teaches the steps required for preparing a Ni3S2-NF catalyst (see Examples 1-3 on pages 3 and 4). Hu further teaches that metal sulfide/metal electric catalyst prepared by its invention has excellent electro-catalysis evolution performance and cycle stability, low cost, uniform size, good repeatability, and can be prepared on a large scale (see page 3, lines 6-9).

Modestino is directed to electrochemical cells for hydrogen production and methods for hydrogen production (see Abstract). Modestino teaches that electrodes for use in generation of hydrogen and/or oxygen are well described in the art, and non-limiting examples of electrodes (e.g., working electrodes, counter electrodes, references electrodes, and the like) include those formed from platinum (see paragraph 0076). Use of reference electrodes to maintain constant potential at electrodes was common in the art, as evident from paragraph 0134.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the denitrification system taught by Liu by using a cathode having  a Ni3S2-NF catalyst as taught by Hu for catalyzing the hydrogen evolution reaction, and a platinum anode and a reference electrode as by Modestino. The person with ordinary skill in the art would have been motivated to make this modification, because Hu teaches that metal sulfide/metal electric catalyst prepared by its invention has excellent electro-catalysis evolution performance and cycle stability, low cost, uniform size, good repeatability, and can be prepared on a large scale (see page 3, lines 6-9). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 
	
The method for preparing a Ni3S2-NF catalyst as taught by Hu Liu is similar but not identical to the method recited in claim 1. Also, the method for preparing the denitrification catalyst PdCu-AC as taught by Liu is similar but not identical to the method recited in claim 2. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 (I).

	
Claims 3-9 are also directed to further details of the method for preparing a Ni3S2-NF catalyst and the denitrification catalyst PdCu-AC. For the reasons given above, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 (I).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795